—In a mortgage foreclosure action, the defendants Clearstory Number Two & Company, Islandia Shopping Center Number Two Limited Partnership, and Cordish Islandia Number Two, L. L. C. appeal, and the defendant Clearstory & Company separately appeals, as limited by their briefs, from an order of the Supreme Court, Suffolk County (Seidell, J.), dated January 19, 2000, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
There are questions of fact requiring the denial of summary judgment. Bracken, P. J., O’Brien, Goldstein and McGinity, JJ., concur.